Citation Nr: 1541914	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  15-19 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral pes planus.  

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for lumbar spine strain with degenerative joint disease status post surgery with scar.

4.  Entitlement to service connection for right knee patellofemoral syndrome.  

5.  Entitlement to service connection for left knee patellofemoral syndrome.  

6.  Entitlement to service connection for right hip disability.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960.
	
These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO).  

Additionally, in May 2015 the Veteran submitted a timely notice of disagreement with an October 2014 RO rating decision which, in pertinent part, denied service connection for right hip disability.  In light of the present procedural posture of this issue, the Board is obligated to remand the issue for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

Although the RO has reopened the claim for service connection for bilateral pes planus and denied entitlement on the merits, the Board must make its own determination as to whether new and material evidence has been received to reopen a claim.  That is, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the issue has been characterized as noted on the title page.

In September 2014 the Veteran submitted a written statement by which he revoked representation of him before VA by The American Legion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to (1) service connection for bilateral pes planus, (2) 
entitlement to service connection for lumbar spine strain with degenerative joint disease status post surgery with scar, (3) entitlement to service connection for right knee patellofemoral syndrome; (4) entitlement to service connection for left knee patellofemoral syndrome, and (5) entitlement to service connection for right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In July 2006, the Board denied the appellant's claim for service connection for bilateral pes planus.

2.   Since the July 2006 Board denial of the claim for service connection for bilateral pes planus, evidence was received which had not been previously submitted to agency decisionmakers, which relates to an unestablished fact necessary to substantiate the claim, and is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; this evidence raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2006 Board decision that denied a claim for service connection for bilateral pes planus is final.  38 U.S.C.A. § 7104 (West 2014).   

2.  Evidence received since the July 2006 Board decision that denied service connection for bilateral pes planus, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

As discussed detail below, sufficient evidence is of record to reopen the claim for service connection for pes planus.  Under these circumstances, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Application to Reopen Claim for Service Connection for Pes Planus

In July 2006 the Board denied the Veteran's claim for service connection for bilateral pes planus.  The Board's decision is final.  See 38 U.S.C.A. § 7104.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).
The service medical records show that on entrance examination, 3rd degree bilateral pes planus was noted.  After about seven weeks of service, the Veteran was placed on a permanent physical profile for bilateral pes planus.  The Veteran was seen for pes planus on several occasions.  On separation examination, the 3rd degree pes planus was also noted.  It does not appear that the condition was specifically noted as "symptomatic" on entry into service, while it was specifically noted as symptomatic during inservice treatment and at discharge.

After service in 2001 and 2002, VA records document bilateral foot and heel pain and the diagnosis of plantar fasciitis.  On a VA podiatry consultation in February 2005, the veteran complained of bilateral heel pain for the past 20 years.  The diagnosis was painful plantar fasciitis of the right and left foot.

In September 2005, the veteran testified at a Board hearing that he did not have foot trouble before service and that his feet began bothering him in 1958, shortly after beginning active duty.  He stated that his feet, legs, knees, and lower back have hurt ever since service and have worsened over time, but he did not seek medical care after service because he did not have medical insurance and was able to put up with the pain.  The veteran's wife stated that the veteran had continually complained about foot problems since separation from service. 

As noted, in July 2006, the Board, after reviewing the above evidence, denied the Veteran's claim for service connection for pes planus.

Subsequently, in a letter dated in November 2012, H.T., MD, wrote that he had been the Veteran's primary care doctor since 2009.  He wrote that based on review of the Veteran's military medical records it was at least as likely as not that the Veteran's pes planus was made worse by the physical burden of military service.

Dr. H.T.'s November 2012 letter constitutes evidence that had not been previously submitted to agency decision makers, which relates to an unestablished fact necessary to substantiate the claim, and is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Accordingly, reopening of the claim for service connection for bilateral pes planus is warranted.


ORDER

The claim for service connection for bilateral pes planus is reopened.


REMAND

In November 2012, H.T., MD, wrote that based on review of the Veteran's military medical records it was at least as likely as not that the Veteran's pes planus was made worse by the physical burden of military service.  He additionally asserted that it was as likely as not that the Veteran's pes planus contributes to his chronic back and knee conditions.  Conversely, in an October 2013 medical opinion, a VA clinician opined that the Veteran's bilateral pes planus was less likely as not aggravated beyond natural progression by military service.  She asserted that the medical documentation indicated that the Veteran had bilateral pes planus, severe with symptoms prior to induction and he had bilateral pes planus, severe, with symptoms at the time of separation.  However, for purposes of adjudication of this case, the medical opinion received is not sufficient.  See  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Because the Veteran's claims include the matters of secondary service connection for back and knee disabilities as secondary to bilateral pes planus, those claims are inextricably intertwined with the claim of service connection for bilateral pes planus.  As a result, remand of the inextricably intertwined claims is appropriate.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008).

Further, with respect to the thoracolumbar spine, at a September 2013 VA examination the examiner opined that the Veteran's low back disability was less likely than not (less than 50 percent probability) due to a result of pes planus.  
In contrast, in October 2013 a reviewing VA clinician opined that the Veteran's lumbosacral spine disorder was less likely as not a continuation of or caused by lumbosacral strain diagnosed in 1960 during military service.  Further, in May 2015, the AOJ received records from H.T., MD, that incorporate certain limited records of Pee Dee Spine Center and Scotland Neurology, pertaining to the Veteran's condition before and after spine surgery in September 2010.  Neither examiner had the opportunity to review those records.  On remand, the Board will seek a clarifying examination and opinion as to the matter of entitlement to service connection for low back disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

H.T., M.D., essentially asserted that the Veteran's bilateral pes planus worsened during service and has aggravated the Veteran's left and right knee disorders.  An examination and opinion that fully addresses the matter at hand would be useful.  See 38 U.S.C.A. 5103A(d). 

As noted, in May 2015 the Veteran submitted a timely notice of disagreement with an October 2014 RO rating decisions that denied service connection for right hip disability.  In light of the present procedural posture of this issue, the Board is obligated to remand the issue for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 
On remand, the AOJ should seek to obtain any additional relevant records of VA or private treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran from the rating decision addressing the issue of entitlement to service connection for right hip disability.  The Veteran should be clearly advised of the need to file a timely substantive appeal if he wishes to complete an appeal from that determination.   

2.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated his knee, foot, or back disabilities, from whom relevant record of treatment may not have been previously received.  

After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include private records of back treatment and of surgery in September 2010, as referenced in VA records of treatment in October 2010 and of treatment with H.T., MD, from September to December 2010.  The records of H.T., MD, indicate that the surgery was conducted by W.S.E., MD, a spine surgeon with Pee Dee Spine Center.

The records of H.T., MD, also reveal that the Veteran has been seen at Scotland Neurology, P.L.L.C., in connection with his low back disability, including before surgery in September 2010.  These records should also be sought. 

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.

3.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic examination that addresses all of the below areas.  

The AOJ should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed.

Feet

The examiner should be advised that in a letter dated in November 2012, H.T., MD, wrote that he had been the Veteran's primary care doctor since 2009.  He wrote that based on review of the Veteran's military medical records it was at least as likely as not that the Veteran's pes planus was made worse by the physical burden of military service.  

In September 2005, the veteran testified at a Board hearing that he did not have foot trouble before service and that his feet began bothering him in 1958, shortly after beginning active duty.  He stated that his feet, legs, knees, and lower back have hurt ever since service and have worsened over time, but he did not seek medical care after service because he did not have medical insurance and was able to put up with the pain.  The veteran's wife stated that the veteran had continually complained about foot problems since separation from service.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner should be advised of the following:
  
On medical history for the June 1958 service entrance examination, the Veteran indicated he did not have then and had never experienced any history of cramps in his legs, foot trouble, or lameness.

On entrance examination in June 1958, the Veteran was noted to have third degree pes planus and was assigned an L3 profile, but was found qualified for military service.  From the Board's review of the records, it does not appear that it was indicated whether his pes planus was symptomatic on examination.

In August 1958, the Veteran indicated that his feet hurt.  X-rays of the feet showed no bone or joint abnormality.  There was a bipartite sesamoid bond on both sides, found to be of no clinical significance.  He was prescribed longitudinal arch supports.  The August 1958 medical consultation report includes notations of pes planus, "markedly severe," and pes planus, "moderately severe."  He was placed on permanent L3 profile.

In September 1958, it was indicated that the Veteran experienced no relief with arch supports, and was to be referred to the foot clinic.  Thomas heels were recommended.

In October 1958 the Veteran took his boots to the brace shop, apparently for alteration in light of his pes planus.

The Veteran was noted to have pes planus and to be wearing longitudinal arch supports in February 1960.

In April 1960, on medical history recorded for the purpose of his service discharge examination, the Veteran indicated that he had experienced then or had experienced in the past cramps in his legs, lameness, and foot trouble.  

On clinical evaluation at the April 1960 service discharge examination, the Veteran was found to have pes planus, 3rd degree, symptomatic.

The examiner should review the Veteran's service treatment records in full, to include those described above, and provide an opinion, with a fully reasoned explanation and citation to relevant evidence, as to whether it is at least as likely not that the Veteran's bilateral pes planus underwent any discernible increase in severity during service (regardless of whether such worsening represents natural progression of the disease). 

The examiner should additionally provide a second opinion as to whether the Veteran's bilateral pes planus clearly and unmistakably (obviously and manifestly) did not worsen beyond natural progression during active service.  The examiner should provide a fully reasoned explanation and citation to relevant evidence for this finding.

Back

In September 2005, the Veteran testified that his feet, legs, knees, and lower back have hurt ever since service and have worsened over time, but that he did not seek medical care after service because he did not have medical insurance and was able to put up with the pain.  

The examiner should take a history from the Veteran as to the onset and progression of his low back disability.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner should be advised that in a letter dated in November 2012, H.T., MD, wrote that he had been the Veteran's primary care doctor since 2009.  He wrote that based on review of the Veteran's military medical records it was at least as likely as not that the Veteran's pes planus was made worse by the physical burden of military service.  As noted, he additionally asserted that it was as likely as not that the Veteran's pes planus contributes to his chronic back and knee conditions.  

A September 2013 VA examining physician opined that the Veteran's back disability was at least as likely as not (50 percent or greater probability) incurred in or caused by a claimed in-service injury, event or illness.  The examiner explained that it is well-documented that low back problems can remain chronically and progress as is evident in the Veteran.

By contrast, a reviewing October 2013 VA clinician opined that the Veteran's lumbosacral spine disability is less likely as not a continuation of or caused by lumbosacral strain diagnosed 1960 during military service.  

The examiner should review the service treatment records, including a September 1958 service treatment record that indicates the Veteran had experienced back trouble for the past two weeks; a November 1959 record that indicates that the Veteran had fallen down stairs in his barracks about three weeks earlier and now had back pain; and a March 1960 treatment records that indicates that Veteran had an acute lumbosacral strain after lifting coal, with right paraspinous muscle spasm.

The examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's low back disability began during active service or is related to any incident of service.

The examiner should additionally provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's low back disability is caused by or aggravated (chronically worsened) by his bilateral pes planus. 

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  

Knees
The VA examiner should additionally review the claims file and examine the Veteran and opine whether it is at least as likely as (whether there is a 50 percent or greater probability) that the Veteran's bilateral knee disability began during active service, is related to any incident of service, or is caused or aggravated by pes planus.
It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.
The examiner is advised that the Veteran testified at a Board hearing in September 2005 that his feet, legs, knees, and lower back have hurt ever since service; and that in a letter dated in November 2012, H.T., MD, wrote that he had been the Veteran's primary care doctor since 2009 and that it was as likely as not that the Veteran's pes planus contributes to his chronic back and knee conditions.  
The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  

5.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran a Supplemental Statement of the Case (SSOC) and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the appellant until he is otherwise notified by the AOJ.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


